DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hwang et al. “pH-Responsive robust polymer micelles with metal–ligand coordinated core cross-links”, Chem. Commun., 2014, 50, 4351. 
Hwang discloses polymer micelles coordinated to Fe3+, the polymer containing monomer units of 3,4-dihydroxyphenylalanine (DOPOA) and ethylene glycol (PEG) as shown in the formula below:

    PNG
    media_image1.png
    137
    242
    media_image1.png
    Greyscale
, this structure is the same as formula 3 in claim 5 and the number of repeat units for DOPA and PEG are within the claimed ranges. See entire disclosure especially abstract and Scheme 1. Hwang notes that at elevated pH a tris-catechol Fe3+ was identified. See page 4351 right col. 1st full paragraph and page 4352 rt. col 2nd paragraph. Regarding the new limitation in claim 1 on the circulation time in the blood before metabolization, it follows that since the polymer of Hwang is within the claimed scope it will feature the same properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP 2112.01 [R-3] II.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., cited above, as applied to claims 1-8 above. 
Hwang is disclosed above. Regarding claim 9, Hwang discloses the average particle size of the micelle was 43.5 nm. See page 4352 rt. coil. 1st ¶.  However, Hwang is silent with respect to the amount of iron ions in solution. However the preparation of compositions having variable amount of contrast agent is within the level of skill of one having ordinary skill in the art at the time of the invention.  It has also been held that the mere selection of proportions and ranges is not patentable absent a showing of criticality.  See In re Russell, 439 F.2d 1228 169 USPQ 426 (CCPA 1971).
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al., cited above, as applied to claims 1-9 above, in view of Tao et al. “Hydroxyl Group Tolerated Polymerization of N‑Substituted Glycine N‑Thiocarboxyanhydride Mediated by Aminoalcohols: A Simple Way to α‑Hydroxyl-ω-aminotelechelic Polypeptoids, Macromolecules 2017, 50, 3066−3077.
Tao is disclosed above. Tao while teaching copolymers of DOPOA with the hydrophilic polymer PEG does not teach the hydrophilic repeat unit of formula 1 or 2 in claim 10:

    PNG
    media_image2.png
    517
    405
    media_image2.png
    Greyscale
, which require sarcosine repeat units (n).
However Tao notes that neutral water soluble polypeptides and polypeptoids such as polysarcosine are remarkably competitive alternatives to PEG due to their nontoxicity and biocompatibility. See entire disclosure, especially Introduction section on page 3066. Several examples of Tao use benzyl substituted end groups. See Fig. 1.
Since Hwang teaches attachment of DOPOA to hydrophilic polymers one of ordinary skill would have a high expectation of success in attaching other hydrophilic polymers including sarcosine. Reason to make such a modification stems from the advantages noted within Tao including nontoxicity and biocompatibility. Thus the claimed invention would have been prima facie obvious since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
By combination the polymer produced from the references above will feature the same properties including blood circulation time before metabolism, as this is nothing more then the natural result realized from the combined disclosures. 
Response to Arguments
Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
	Applicants assert the amended claims require the polymer to circulate in the blood and metabolize over a certain time period. Applicants assert that while tris ligand is mentioned once it enters the human body it will only provide bis-catechol Fe3+.
	The relevance of this assertion is unclear. Hwang clearly discloses the same tri-ligand claimed, thus any property recited is necessarily the same. Further the new functional limitation does not actually recite that the ligand is tridentate in the body for the duration of 150 minutes. It merely states the structure is capable of circulating in the blood and Fe is metabolized completely after 150 minutes. Clearly if Fe is completely metabolized after 150 minutes the Fe is no longer chelated in the polymer. Thus, the assertion is considered unclear.  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  MPEP 2112.01 [R-3] II.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838.  The examiner can normally be reached on 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES W ROGERS/Primary Examiner, Art Unit 1618